Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 1 of 38 PageID# 4372


                                                                              1
   1                       UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
   2                           ALEXANDRIA DIVISION

   3   --------------------------------------x
                                             :
   4   SOURCEAMERICA, et al.,                : Civil Action No.
                                             :
   5                     Plaintiffs,         : 1:17-CV-893
                                             :
   6                versus                   :
                                             :
   7   UNITED STATES DEPARTMENT OF EDUCATION,:
       et al,                                :
   8                       Defendants.       : October 12, 2018
       --------------------------------------x
   9
                    The above-entitled Motions hearing was continued
 10    before the Honorable T.S. Ellis, III, United States District
       Judge.
 11
                              A P P E A R A N C E S
 12
       FOR THE PLAINTIFFS:
 13
                      SONIA NASSEHZADEH TABRIZ, ESQ.
 14                   Craig A. HOLMAN, ESQ.
                      Arnold & Porter Kaye Scholer LLP
 15                   601 Massachusetts Ave NW
                      Washington, DC 20001-3743
 16
       FOR THE DEFENDANTS:
 17
                      LAUREN A. WETZLER, ESQ.
 18                   United States Attorney Office
                      2100 Jamieson Ave
 19                   Alexandria, VA 22314

 20                   JAMES C. LUH, ESQ.
                      U.S. Department of Justice
 21                   Civil Division, Federal Programs Branch
                      2100 Jamieson Ave
 22                   Alexandria, VA 22314

 23    FOR THE INTERVENOR:

 24                   JONATHAN RICHARD MOOK, ESQ.
                      DiMuro Ginsberg
 25                   1101 King Street
                      Suite 610
                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 2 of 38 PageID# 4373


                                                                              2
   1                Alexandria, VA 22314-2956
       Appearances cont'd:
   2
       FOR THE INTERVENOR:
   3
                      PETER A. NOLAN, ESQ.
   4                  Winstead PC
                      401 Congress Avenue
   5                  Suite 2100
                      Austin, TX 78701
   6

   7

   8

   9

 10

 11          OFFICIAL UNITED STATES COURT REPORTER:

 12                   MS. TONIA M. HARRIS, RPR
                      United States District Court
 13                   Eastern District of Virginia
                      401 Courthouse Square
 14                   Ninth Floor
                      Alexandria, VA 22314
 15                   703-646-1438

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 3 of 38 PageID# 4374

                              SourceAmerica v. USDOE
                                                                               3
   1                           P R O C E E D I N G S

   2   (Court proceedings commenced at 12:52 p.m.)

   3              THE DEPUTY CLERK:      SourceAmerica, et al versus

   4   United States Department of Education, et al.         Civil Case No.

   5   1:17-CV-893.

   6              (Discussion off the record.)

   7              THE COURT:    Now, who's here for the plaintiff?

   8              MS. TABRIZ:     Good morning, Your Honor.      Sonia Tabriz

   9   here on behalf of plaintiff SourceAmerica and Lakeview Center,

 10    Inc. with my colleague Craig Holman, who will be arguing.

 11               THE COURT:    All right.

 12               MS. TABRIZ:     Or afternoon.

 13               THE COURT:    Who's here for the defendant?

 14               MS. WETZLER:     Good afternoon, Your Honor.       Lauren

 15    Wetzler from the United States Attorney's Office.          With me is

 16    James Luh from the Department of Justice on behalf of the

 17    federal defendants.

 18               THE COURT:    All right.    And for the intervenor.

 19               MR. MOOK:    Yes.   Jonathan Mook, Your Honor, on

 20    behalf of the State of Kansas.       And with me today is Peter

 21    Nolan, a member of the bar of the State of Texas whom you

 22    admitted pro hac vice for purposes of this case and he will be

 23    arguing the matters.

 24               THE COURT:    All right.    Thank you.    I'm familiar

 25    with the case and with the parties.        What I'm going to do is


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 4 of 38 PageID# 4375

                              SourceAmerica v. USDOE
                                                                              4
   1   give you a reasonable time to say anything you want to say

   2   about your position on this attack on an arbitration

   3   conclusion.    And then I think I'm pretty satisfied with what

   4   I've seen in the briefs, but see if you can distill what you

   5   have to say in ten minutes and be sure you add anything you

   6   haven't said that you think is important and emphasize what

   7   you have said that you think is dispositive or important.

   8              All right.    Let's see, yes.     You're SourceAmerica.

   9              MR. HOLMAN:     And Lakeview Center, Your Honor.

 10               THE COURT:    You're attacking this arbitration

 11    result?

 12               MR. HOLMAN:     Yes, Your Honor.

 13               THE COURT:    And let me hear first from you and then

 14    I'll go to the U.S. and then I'll go to the intervenor.

 15               MR. HOLMAN:     We appreciate your time, Your Honor.        I

 16    recognize this is the third time that we've been in front of

 17    you in this case.     I do know you're familiar with it so I'm

 18    not going to belabor the points and I'm happy to take you up

 19    on doing this in ten minutes or less.

 20               What I really want to focus on here today, probably

 21    the biggest development that we've had since the last time we

 22    were in front of this Court, is the summary judgment -- the

 23    cross motions for summary judgment filing.         And we actually

 24    now, having gotten past the motion to dismiss, have seen the

 25    positions of the United States, particularly the defendants in


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 5 of 38 PageID# 4376

                              SourceAmerica v. USDOE
                                                                               5
   1   this matter, the Department of Education and the army.

   2               And what has become crystal clear, as we've pointed

   3   out from earlier pleadings, and as this Court would know from

   4   the earlier record, the United States actually agrees with us.

   5   The RSA does not cover the dining facility attendant services

   6   at Fort Riley.    That is now established in this record.         The

   7   Department of Education, the Department of the Army, and the

   8   plaintiffs are in agreement the DFA does not cover the Fort

   9   Riley services.

 10                These are -- as the Court knows, the

 11    Randolph-Sheppard Act has language in it that relates to

 12    operation of vending facilities that has spun out a stream of

 13    litigation that Your Honor has now got a case in front of him.

 14    We believe the recent decisions in this area have all

 15    concluded as has the United States here that DFA services,

 16    dining facility attendant services, busboy services,

 17    janitorial services do not constitute the operation of dining

 18    facility attendants or excuse me, an operation of vending

 19    facilities, which involves the delivery of the food.

 20                At Fort Riley, military soldiers have come back from

 21    the Iraq and Afghanistan wars and are actually delivering

 22    those services.     All this contract relates to that the U.S.

 23    AbilityOne Commission has put on the Procurement List and

 24    designated for Lakeview Center are dining facility attendant

 25    services.


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 6 of 38 PageID# 4377

                              SourceAmerica v. USDOE
                                                                              6
   1                Probably the most significant thing, Your Honor,

   2   that has changed since your earlier ruling in this matter, as

   3   I've mentioned, is that you now have the position in this

   4   litigation of the Department of Education and the Department

   5   of the Army and it's an agreement on the substantive issue in

   6   this case.

   7                The arbitration decision is wrong.      It violates the

   8   RSA.   It violates the policy statements that the Department of

   9   Education has put out with the army and the U.S. AbilityOne

 10    Commission.    It violates the statements that Congress has put

 11    out in connection with the 2015 NDA about the meaning of these

 12    statutes.    It violates the plain meaning of the statute as far

 13    as I'm concerned.

 14                 We also have a second count, Your Honor, that

 15    addresses the Javits-Wagner-O'Day Act.        Before this action

 16    even started -- and I want, if I could, before I move away

 17    from the RSA -- I do want to mention NISH v. Cohen, because

 18    it's been briefed back and forth.       It's a Fourth Circuit case

 19    that actually deals with the RSA.       What's most interesting to

 20    me about NISH v. Cohen is it went in front of the Fourth

 21    Circuit.    And the Fourth Circuit's ruling in that case was

 22    that the Court needed to defer to the position of the army

 23    that contracted, procuring agency, as to whether the work

 24    involved was covered by the RSA.

 25                 In this case, the army has consistently from day


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 7 of 38 PageID# 4378

                              SourceAmerica v. USDOE
                                                                               7
   1   one, the procuring agency, said this work was covered by the

   2   Javits-Wagner-O'Day Act not the RSA.        The U.S. AbilityOne

   3   Commission, a federal agency, has since day one said this work

   4   was conducted by -- it is covered by the Javits-Wagner-O'Day

   5   Act, not the RSA.     And now we have the position of the

   6   Department of Education announced in this litigation they too

   7   agree.

   8               The only party that has any relevance to this that

   9   suggest that this is actually RSA work, is Kansas.          Every

 10    federal government entity, and the plaintiffs all agree this

 11    is not RSA work, indeed.      And the Javits-Wagner-O'Day Act,

 12    Your Honor, as I've pointed out, by notice and comment

 13    rulemaking, not objected to by Kansas, this work was added

 14    several years ago now to the Javits-Wagner-O'Day Act.           It is

 15    JWOD Procurement List work.       It has been now for several

 16    years.

 17                I want to touch briefly, Your Honor, on two other

 18    issues and then I'm going to take you up on your offer to keep

 19    it brief.    Our participation, Lakeview Center and

 20    SourceAmerica, as you know, you've heard this before, when the

 21    arbitration panel was convened, twice in writing,

 22    SourceAmerica and Lakeview Center attempted to intervene in

 23    the arbitration proceeding and once in person at the

 24    arbitration proceeding.      We have a count in front of Your

 25    Honor that makes clear under the Administrative Procedure Act,


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 8 of 38 PageID# 4379

                              SourceAmerica v. USDOE
                                                                              8
   1   which this proceeding was conducted under, that we had a right

   2   under 555(b) to participate in that action, a statutory right

   3   to participate in that action.       The arbitrators never

   4   expressed a reason for not allowing our participation, indeed

   5   they ignored it.     That alone, if you don't agree with us, on

   6   the RSA and the JWOD to the point that you want to actually

   7   issue this Court's opinion on that is reason for this

   8   arbitration decision to be thrown out in this matter to be

   9   remanded.

 10                Separately, Your Honor, as we pointed out, the

 11    arbitration panel, General Carey, there were three

 12    arbitrators.    General Carey, the third arbitrator, wrote a

 13    dissenting opinion in this matter where he questioned the

 14    fundamental fairness of the arbitration panel.          He did so at

 15    the behest of the United States Army which asked to vacate

 16    that opinion, both because SourceAmerica and Lakeview were

 17    prohibited from testifying despite that they were on the

 18    army's witnesses and also attempted to do so on their own

 19    behalf; and, because there were improprieties among improper

 20    communications, ex parte communications, between Kansas

 21    counsel and the -- and the arbitration chair; and, because

 22    there were undisclosed relationships between the other two

 23    panel members, all of these things led General David Carey

 24    retire to question the fundamental fairness of this panel and

 25    to recommend that the panel decision be vacated.          It was


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 9 of 38 PageID# 4380

                              SourceAmerica v. USDOE
                                                                              9
   1   himself to recommend that and declared it fundamentally

   2   unfair.   Itself, an extraordinary conclusion.

   3              We've pointed out under 557(b) that we have an

   4   affidavit in the record, not from us, from the army

   5   contracting officer who overheard the ex parte communication

   6   that there was indeed an improper ex parte communication that

   7   caused the chair of the arbitration panel to reverse her

   8   ruling to allow us -- to allow SourceAmerica and Lakeview to

   9   testify in this matter.      There was an ex parte communication

 10    that took place accounted to by the army contracting officer

 11    immediately prior to the arbitration chair changing position

 12    on that topic.

 13               Again, 557(b), Your Honor, APA is clear on the

 14    necessary outcome.     For that reason we request this Court --

 15    to these reasons we request this Court to grant our motion for

 16    judgment on the administrative record and into the relief

 17    we've requested.

 18               THE COURT:    What was the relief again, remind me?

 19               MR. HOLMAN:     Well, we've actually asked Your Honor

 20    to enter a ruling that this work is covered by the

 21    Javits-Wagner-O'Day Act, not the Randolph-Sheppard Act, and to

 22    vacate the lower decision, and also to enter an injunction

 23    preventing the U.S. Army or the Department of Education from

 24    filing that decision.      I don't know whether they would or they

 25    wouldn't to be candid with you, Your Honor.         But the problem


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 10 of 38 PageID# 4381

                               SourceAmerica v. USDOE
                                                                               10
   1   right now with an arbitration decision in place --

   2               THE COURT:    Well, I certainly wouldn't enjoin

   3   somebody from doing something they say they're not going to

   4   do.   All right.

   5               MR. HOLMAN:    Well, I mean if they represent that,

   6   Your Honor, I will certainly accept it.

   7               THE COURT:    Let me go on now.     Who is here on behalf

   8   of the United States, that is the army and --

   9               And who else are you here for?

  10               MR. LUH:    Your Honor, all the federal defendants.

  11   That being, the Department of Education, the Department of the

  12   Army, the Secretary of the Army, and the Department of Defense

  13   and the Secretary of Defense.

  14               THE COURT:    All right.    Proceed.

  15               MR. LUH:    Your Honor, we'll be brief.       I think you

  16   noted our positions are laid out in our briefs.

  17               First of all, I should note that we did ask the

  18   Court to revisit some of the threshold defenses we raised at

  19   the motion to dismiss stage that were rejected by the Court.

  20   We're happy to answer questions about those, but otherwise our

  21   position on those are pretty clear in the briefs and we -- we

  22   don't feel any need at this point to rehash them further in

  23   this proceeding.

  24               Going to the merits, Your Honor.        We agree with

  25   the -- at least the ultimate conclusion presented by


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 11 of 38 PageID# 4382

                               SourceAmerica v. USDOE
                                                                              11
   1   SourceAmerica and Lakeview that the arbitration panel

   2   misapplied the Randolph-Sheppard Act.         We believe that the

   3   army --

   4               THE COURT:    Well, they didn't misapply it.        Your

   5   argument is that it wasn't applicable.

   6               MR. LUH:    Exactly, Your Honor.

   7               THE COURT:    That's different from misapplying it.

   8               MR. LUH:    Certainly, Your Honor.      To the extent that

   9   there's a distinction between misapplying and misinterpreting,

  10   the scope of the statute we are arguing that the arbitration

  11   panel misinterpreted the Randolph-Sheppard Act when it

  12   concluded that the Randolph-Sheppard Act covered the dining

  13   facility attendant services at Fort Riley.

  14               THE COURT:    All right.    Go on.

  15               MR. LUH:    The arbitration panel essentially ruled

  16   that or they interpreted the Randolph-Sheppard Act as applying

  17   to serve any contract or services pertaining to or integral to

  18   operation of the cafeteria.       But the terms of the

  19   Randolph-Sheppard Act extend the Randolph-Sheppard Act

  20   priority to contracts for operation of vending facilities or

  21   operations of cafeterias by the contractor.          And we believe

  22   that's -- that statutory phrasing does not encompass a

  23   contract for ancillary services delivered in support of the

  24   cafeteria operation, at least where the contractor is not

  25   involved in any -- is not directly involved in any service of


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 12 of 38 PageID# 4383

                               SourceAmerica v. USDOE
                                                                              12
   1   or preparation of food.

   2               Your Honor, the arbitration panel also found

   3   that the army had violated the provision in Section 107(b) of

   4   the Randolph-Sheppard Act requiring advanced view by the

   5   Secretary of Education of any limitation on the placement or

   6   operation of vending facilities.        We believe that provision

   7   did not apply because that provision is aimed at restricting

   8   agencies from imposing unjustified restrictions on the

   9   operation of vending facilities and not on ensuring the

  10   continuation of contract relationships with Randolph-Sheppard

  11   Act vendors.     So we believe that that provision was

  12   inapplicable to the army's actions in dispute in the

  13   arbitration.

  14               Finally, Your Honor, we believe that the arbitration

  15   panel erred when it found that the army's actions violated the

  16   John Warner National Defense Authorization Act provision, the

  17   so-called no-poaching provision.        Because if -- the terms of

  18   that no-poaching provision clearly indicate that it does not

  19   actually expand the terms of the Randolph-Sheppard Act or

  20   extend it to situations that don't fall -- that didn't fall

  21   within the terms of the Randolph-Sheppard Act before the

  22   provision was enacted.      So there's no basis for reading the

  23   no-poaching provision to apply the Randolph-Sheppard Act if

  24   there was no -- if -- activities that weren't within the

  25   coverage of the Randolph-Sheppard Act before the provision was


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 13 of 38 PageID# 4384

                               SourceAmerica v. USDOE
                                                                              13
   1   enacted.

   2               We do, Your Honor -- we -- so, Your Honor, we agree

   3   with the ultimate conclusion that the panel erred, but we --

   4   we certainly disagree with SourceAmerica and Lakeview on a

   5   number of key issues.      The most important of which is the

   6   relief that should be granted here.        As we've argued in our

   7   briefs, the appropriate remedy here is remand for a corrected

   8   decision and injunctive relief should not issue at all.

   9               THE COURT:    Remand for whom to make a decision?

  10               MR. LUH:    Remand of the decision to the Secretary of

  11   Education who would then initiate any necessary proceedings at

  12   the agency level.      There would be a remand to the Department

  13   of Education because the Secretary of Education is responsible

  14   for convening arbitration panels and has an overall management

  15   responsibility of the arbitration process in that respect.             So

  16   the remand would be to the Department of Education.

  17               Your Honor, the plaintiffs, having so much disputed

  18   that remanded the appropriate remedy, and in fact I believe

  19   they even mentioned remand as the outcome here, but they're

  20   also seeking injunctive relief or they're seeking language in

  21   the Court's remand order that would direct the agencies or

  22   the -- the Department of the army or the Department of

  23   Education and any further proceedings.         We believe that's

  24   improper, Your Honor.

  25               The ordinary remedy again is remand -- is a remand


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 14 of 38 PageID# 4385

                               SourceAmerica v. USDOE
                                                                                14
   1   that permits the agency to decide it exactly how to implement

   2   the Court's legal ruling and there's not a basis here.

   3   There's no extraordinary circumstances that would justify a

   4   continued supervision in the form of an injunction.

   5               Your Honor, we also disagree that the Court should

   6   reach any issues concerning the Javits-Wagner-O'Day Act.            As

   7   the Court explained in its March 2018 opinion on pages 16 and

   8   17, the authority of the Randolph-Sheppard Act arbitration

   9   panel is quite narrow and is limited to deciding

  10   Randolph-Sheppard Act issues and the Randolph-Sheppard Act

  11   arbitration panel doesn't have general jurisdiction to decide

  12   issues under other statutes.       And accordingly, this Court on

  13   review should not visit the effects of other statutes.

  14               As -- as for the arguments that the arbitration

  15   panel erred in failing to act on the request by Lakeview and

  16   SourceAmerica to participate in the proceeding, that error was

  17   harmless because it's clear that SourceAmerica and Lakeview

  18   would only have reiterated the legal arguments that were

  19   already made by the army and that -- and those legal arguments

  20   pertain to the Javits-Wagner-O'Day Act, which the arbitration

  21   panel did not rule on and under Fourth Circuit law did not

  22   have authority to rule on.

  23               The plaintiff's also have raised this new claim

  24   regarding bias in the proceedings or improper ex parte

  25   communications.     We don't believe that those claims were


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 15 of 38 PageID# 4386

                               SourceAmerica v. USDOE
                                                                              15
   1   properly raised in the plaintiff's complaint, nor were they

   2   discussed at length -- I'm sorry -- we don't believe they were

   3   properly raised in the plaintiff's complaint.          They were

   4   introduced for the first time in the plaintiff's summary

   5   judgment brief.     And in any event we believe the claims are

   6   legally insufficient because Section 557, the APA provision

   7   controlling formal adjudication, is not applicable in this

   8   case because the statute does not specify proceedings on the

   9   record after opportunity for an agency hearing, which is the

  10   necessary language that must appear in the statute before

  11   Section 557 becomes applicable.

  12               THE COURT:    I'm sorry would you say that last again?

  13   Why is it that those ex parte communications are not covered

  14   by the APA?

  15               MR. LUH:    Your Honor, the -- the plaintiffs are

  16   relying on the ban on ex parte communications under 5 U.S.C.

  17   557, which specifies requirements -- certain additional

  18   procedural requirements that must be followed in formal

  19   adjudication as opposed to informal adjudication.           And the

  20   Supreme Court has explained, in the case I think we cited is

  21   United States v. Florida East Coast Railway Company.           The

  22   Supreme Court has explained that these additional

  23   requirements, these special formal adjudication requirements

  24   are applicable only when the statute specifies that the --

  25   that the agency is to conduct proceedings on the record after


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 16 of 38 PageID# 4387

                               SourceAmerica v. USDOE
                                                                              16
   1   opportunity for an agency hearing or use his words that are

   2   equivalent to that language.       And the Court in Florida East

   3   Coast Railway found that the statutory phrase, after a

   4   hearing, did not do it, did not trigger those 557

   5   requirements.

   6               And we believe here the Randolph-Sheppard Act does

   7   not trigger the 557 requirements and the plaintiffs haven't

   8   pointed to any case law that would suggest that they -- that

   9   it does trigger those requirements.

  10               Even if those -- finally, if those requirements are

  11   applicable, the ex parte communications would provide a basis

  12   for vacating a decision only if they irrevocably taint the

  13   decision.    And, Your Honor, as described in the plaintiff's

  14   briefs and in the affidavit that they rely on from the army

  15   contracting officer, these -- the limited ex parte

  16   communications that occurred, according to the affidavit,

  17   certainly do not rise to the level of tainting the proceeding

  18   that they simply rehash concerns that had already been made on

  19   the record by the -- the attorneys for the parties and the

  20   proceeding.

  21               Your Honor -- finally, Your Honor, with respect to

  22   the procedural due process claim, as we explained in our

  23   initial brief, the Court should not reach that claim because

  24   -- unless it first rejects all of the plaintiffs' statutory

  25   arguments, because a Court generally should not reach


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 17 of 38 PageID# 4388

                               SourceAmerica v. USDOE
                                                                                17
   1   constitutional issues unless it's absolutely necessary.            And

   2   the plaintiffs haven't disputed that principle.

   3               However, if the Court does reach the due process

   4   claim, we believe the claim should be rejected because the

   5   plaintiffs here have not asserted a -- a constitutionally

   6   protected property interest in either receipt -- in the

   7   receipt of a government contract.        And they also haven't

   8   alleged they've been deprived of any constitutionally

   9   protected property interest either in their status of -- as --

  10   in their status as authorized providers of the services under

  11   the Javits-Wagner-O'Day Act.       The plaintiffs still has that

  12   status and they still conceivably could get a contract.

  13               THE COURT:    Thank you.    All right.    The intervenor.

  14               MR. NOLAN:    Thank you, Your Honor.

  15               I bring a somewhat unique perspective to this case

  16   --

  17               (A pause in the proceedings.)

  18               (Discussion off the record.)

  19               THE COURT:    Go ahead, sir.

  20               MR. NOLAN:    I was saying I bring a unique

  21   perspective to this case.       I'm the only one who's performed KP

  22   in the mess halls at Fort Riley.        It was almost 50 years ago,

  23   but I have a little perspective on this.

  24               And I think we start -- I'm going to talk about the

  25   application of the Randolph-Sheppard Act --


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 18 of 38 PageID# 4389

                               SourceAmerica v. USDOE
                                                                              18
   1               THE COURT:    Well, it couldn't have been 50 years

   2   ago.   You're not 70 years old.       You couldn't have been 20

   3   years old when you did it.

   4               MR. NOLAN:    I'm 68.

   5               THE COURT:    I see.    Well you're hiding that.

   6               MR. NOLAN:    I'm sorry, Your Honor.

   7               THE COURT:    Your chemical enhancements need to be

   8   revealed.

   9               MR. NOLAN:    I passed the drug test on the way in.

  10               THE COURT:    All right.    Go ahead, sir.

  11               MR. NOLAN:    I think we need to start with the

  12   purpose of the Randolph-Sheppard Act.         And it is to expand

  13   opportunities for the blind.        Everybody agrees with that.

  14               The 1974 Senate report, which counsel for the

  15   defendants brought to the Court's attention, explain that back

  16   in 1974 there were amendments, which were passed because of

  17   the singular insensitivity of the Department of Defense to the

  18   concept that it was supposed to work with the Department of

  19   Education and the state licensing agencies to actually create

  20   opportunities for the blind, not to eliminate opportunities

  21   for the blind.

  22               The 1974 amendments to the Randolph-Sheppard Act

  23   expanded these opportunities, specifically to cafeteria

  24   services.    And the definition of vending facility and the

  25   Randolph-Sheppard Act includes the sale of services


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 19 of 38 PageID# 4390

                               SourceAmerica v. USDOE
                                                                               19
   1   specifically.     This aligns with what the Department of Defense

   2   maintains.    They maintain that all civilian operators of

   3   cafeteria contracts provide only some of the services that

   4   support the operations of military dining facilities.

   5                The Department of Defense points out that they

   6   always maintain responsibility for certain services and all

   7   cafeteria contracts, whether they are the full food service

   8   contracts or the DFA contracts we're talking about today.            And

   9   I think another point -- important point is is that this Fort

  10   Riley DFA cafeteria contract was for all of the cafeteria

  11   services supporting the operation of the Fort Riley mess

  12   halls, which were not provided by the army.          It was the entire

  13   cafeteria contract that was led to civilian companies.

  14                These services -- the evidence at the hearing were

  15   these services were not ancillary to the operation of the

  16   dining facilities contract, they were integral to the

  17   operation of the dining facilities contract.          That was the

  18   evidence at the arbitration.

  19                The evidence at the arbitration were that these

  20   services are classified by the Department of Defense as dining

  21   facility services.      And the evidence at the arbitration was

  22   that dining facility and cafeteria mean the same thing.            So

  23   the army -- the Department of Defense classified these --

  24                THE COURT:   Just a moment.     Mr. Flood, can you tell

  25   the folks outside that it's been delayed.         I think they're


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 20 of 38 PageID# 4391

                               SourceAmerica v. USDOE
                                                                                20
   1   here --

   2               (Discussion off the record.)

   3               THE COURT:    Go ahead, sir.

   4               MR. NOLAN:    So it's the Department of Defense that

   5   maintains that this is a cafeteria contract providing

   6   cafeteria services integral to the cafeteria operation.            And

   7   in fact, the employees providing the services are classified

   8   as food employees by the Department of Defense.          The evidence

   9   at the hearing is also that the Department of Defense admitted

  10   it may have allowed state licensing agencies to contract for

  11   DFA contracts in the past and there was no allegation that

  12   these DFA contracts run by blind managers were somehow

  13   violated the law.

  14               And Kansas actually was operating a hybrid DFA

  15   contact at Fort Riley for years prior to this solicitation

  16   we're talking about.      It was DFA plus, I think, some potato

  17   peeling and maybe a contingency cook.         And DOD maintains that

  18   such contracts are subject to the Randolph-Sheppard Act.

  19               Now, the Department of Defense wants to eliminate

  20   the provision of the Randolph-Sheppard Act to DFA contracts,

  21   which they had historically allowed and to these hybrid DFA

  22   contracts, which Kansas historically allowed.          The majority of

  23   the arbitration panels, which have addressed this issue, have

  24   found that the Randolph-Sheppard Act applies to DFA cafeteria

  25   services.    Many courts have agreed with that assessment.          Some


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 21 of 38 PageID# 4392

                               SourceAmerica v. USDOE
                                                                                21
   1   courts have not, but many of them have not directly addressed

   2   the issue.    But what all these tribunals have in common, or

   3   almost all of them, is they have all requested or suggested

   4   that the Department of Education, not attorneys for the army,

   5   but that the Department of Education opine on the application

   6   of the Randolph-Sheppard Act to DFA cafeteria services.            And

   7   the Department of Education has, and its opinion is clear and

   8   authoritative that the Randolph-Sheppard Act --

   9                THE COURT:   I'm sorry.

  10                (Discussion off the record.)

  11                THE COURT:   Go ahead, sir.     You may complete your

  12   argument.

  13                MR. NOLAN:   The Department of Education has spoken.

  14   We don't have to -- we don't have to go through a mouthpiece.

  15   The Department of Education has spoken.         You have that letter

  16   from Secretary DeVos saying that the Randolph-Sheppard Act

  17   applies to these DFA contracts and she cites as an example of

  18   an arbitration panel which got it right the very arbitration

  19   panel who you are reviewing today.

  20                THE COURT:   But is that contrary to what counsel has

  21   said today?    Well, let me ask right now so that I'm clear

  22   about it.

  23                Do you know what letter he's referring to, sir?

  24                MR. LUH:   Your Honor, I believe he's referring to

  25   the letter that was reproduced at ECF 43-1.          It's a letter


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 22 of 38 PageID# 4393

                               SourceAmerica v. USDOE
                                                                               22
   1   from Secretary DeVos to --

   2                THE COURT:   All right.     Is your position today on

   3   behalf of the army and the Department of Education, especially

   4   the Department of Education, that the Randolph-Sheppard Act

   5   applies or doesn't apply?

   6                MR. LUH:   To the army services at Fort Riley, sir?

   7                THE COURT:   Yes.

   8                MR. LUH:   Your Honor, the position is of the United

   9   States is that the Randolph-Sheppard Act does not apply to the

  10   services -- the Fort Riley services at issue.

  11                THE COURT:   Well, does the letter say otherwise?

  12                MR. LUH:   The letter does not say otherwise, Your

  13   Honor.    The letter does cite the Kansas decision that's under

  14   review here.     And it certainly does so in a way that seems to

  15   be -- to look favorably on the decision, but as we've

  16   explained in the briefs, Your Honor, this letter does not

  17   adopt the analysis of the -- of the Kansas arbitration panel

  18   in any formal matter that would establish a definitive

  19   interpretation by the Secretary of Education or the Department

  20   of Education pursuant to its congressionally and delegated

  21   authority.

  22                THE COURT:   Does the Secretary say that the RSA is

  23   applicable or inapplicable?

  24                MR. LUH:   I don't think -- she makes a statement

  25   about whether it's applicable to the Fort Riley services, Your


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 23 of 38 PageID# 4394

                               SourceAmerica v. USDOE
                                                                               23
   1   Honor, in the letter.

   2               MR. NOLAN:    Your Honor, may I read a -- may I borrow

   3   this letter and read the portion which I think answers your

   4   question directly?

   5               THE COURT:    All right.

   6               MR. NOLAN:    What she says specifically is that the

   7   education department believes that the Randolph-Sheppard Act

   8   priority applies to both types of cafeteria contracts.            And

   9   she's referring to full food service and DFA.          I don't know

  10   how much more direct she could be.

  11               She says, "An arbitration panel recently convened to

  12   consider a dispute under the Randolph-Sheppard Act concerning

  13   a cafeteria at Fort Riley Kansas.        The panel concluded that

  14   where the tasks to be performed by a contractor for DFA

  15   services, includes tasks that constitute an integral element

  16   of providing food services at a military cafeteria facility or

  17   pertain to the operation of a cafeteria, or tasks that without

  18   which the cafeterias would not be able to function..."

  19               And those are all facts.      These are all in quotation

  20   marks found at this very arbitration, such contracts.

  21               "...fall within the definition, included in the

  22   Randolph-Sheppard Act and it's implementing regulations and

  23   are entitled to Randolph-Sheppard Act priority when awarding

  24   --

  25               THE COURT:    Now, are you taking a position on behalf


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 24 of 38 PageID# 4395

                               SourceAmerica v. USDOE
                                                                               24
   1   of the Department of Education that is contrary to that

   2   letter?

   3               MR. LUH:    Your Honor, not contrary to the letter,

   4   because the letter does not take a position that the -- that

   5   the Fort Riley services are covered by the Randolph-Sheppard

   6   Act, but, yes we are taking the position, as the United

   7   States, that the Fort Riley services at issue in this case are

   8   not subject to the Randolph-Sheppard Act.         As --

   9               THE COURT:    I'm sorry, but I seem to be

  10   understanding you as saying that you don't agree with the

  11   Secretary of Education.

  12               MR. LUH:    Your Honor, I don't think that -- again, I

  13   don't think there's a disagreement here.         I think that the --

  14   that the position that we've stated is consistent with the

  15   Department of Education's statements in the letter that

  16   perhaps there could be some dining facility attendant services

  17   that would be subject to the Randolph-Sheppard Act.           I don't

  18   think that there's a clear and considered conclusion in the

  19   Secretary of Education's letter that in fact the services at

  20   issue in the Kansas case --

  21               THE COURT:    Does she refer in her letter to the

  22   arbitration?

  23               MR. LUH:    Yes, Your Honor, it does cite the

  24   Kansas --

  25               THE COURT:    She cites it approvingly?


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 25 of 38 PageID# 4396

                               SourceAmerica v. USDOE
                                                                               25
   1               MR. LUH:    Your Honor --

   2               THE COURT:    You don't nod or shake your head.        It

   3   has the effect of interrupting the speaker.          It's rude.

   4   Remain dispassionate.

   5               MR. NOLAN:    I'm sorry.    I will.

   6               THE COURT:    Go ahead, sir.

   7               MR. LUH:    Your Honor, it does cite approvingly the

   8   Kansas arbitration decision.       But, again, it says not do so in

   9   a manner that makes clear that the Secretary is exercising her

  10   congressionally delegated authority to interpret the

  11   Randolph-Sheppard Act --

  12               THE COURT:    You need to go back -- because I'm going

  13   to have it typed up -- you need to go back and read this and

  14   ask yourself whether that makes any sense at all, because

  15   right now it doesn't make sense to me.         But I'm going to read

  16   it again.    I think she says X and you're saying not X.

  17               Now, I'll look at it carefully, but maybe you should

  18   get something from the Secretary of the Education that says no

  19   I didn't mean what it think -- what you think it means, the

  20   plain language.     It does sound like its approving the -- the

  21   judgment of the -- of the panel.

  22               MR. LUH:    Your Honor, respectfully, in addition to

  23   whether there's an approval of the conclusion of the or the

  24   interpretation of the Kansas panel, which I think is a

  25   disputable point, but in addition to that issue there's a


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 26 of 38 PageID# 4397

                               SourceAmerica v. USDOE
                                                                               26
   1   secondary issue of whether at that point in the

   2   interpretation, the Secretary is actually exercising her

   3   congressionally delegated authority to interpret the

   4   Randolph-Sheppard Act.

   5               THE COURT:    Oh, well, now you're making something

   6   clearer.    Don't nod or shake your head.

   7               MR. NOLAN:    I --

   8               MR. LUH:    As we --

   9               THE COURT:    What I think you're now saying is that

  10   you don't agree with the Secretary.         She acted ultra vires.

  11               MR. LUH:    Your Honor, no, we're not saying --

  12               THE COURT:    Let me ask you something.        You don't

  13   have to answer this, but I'm curious.          In preparing for this

  14   argument, did you consult with the Secretary of Education on

  15   the position to be taken?

  16               MR. LUH:    Your Honor, the -- the United States --

  17               THE COURT:    Is that a yes or a no?

  18               MR. LUH:    We are presenting that --

  19               THE COURT:    I'm sorry, is that --

  20               MR. LUH:    Not personally with the Secretary herself,

  21   Your Honor.

  22               THE COURT:    Did you consult with somebody in

  23   authority at the Department of Education?

  24               MR. LUH:    Yes, Your Honor.

  25               THE COURT:    And was this -- at what level, assistant


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 27 of 38 PageID# 4398

                               SourceAmerica v. USDOE
                                                                               27
   1   secretary, deputy?

   2                MR. LUH:   Your Honor, we -- I'd prefer not to

   3   discuss --

   4                THE COURT:   All right.    Let me --

   5                MR. LUH:   -- attorney-client communications.

   6                THE COURT:   I've heard enough today.      But let me

   7   tell you, quite frankly, I'm disturbed by this.          I look at

   8   this letter in a commonsensical determination or understanding

   9   of what this letter says seems to be at odds with what you're

  10   conceding on behalf of the Secretary of Education.           And it

  11   seems to me that that requires clarification.          So I'm going to

  12   require that you submit to the Court by Wednesday of next week

  13   a pleading that says you are representing to the Court that

  14   you -- that the Secretary of Education agrees with the

  15   position you're now taking.

  16                Is that clear?

  17                MR. LUH:   Your Honor, we understand the order.          The

  18   Department of Justice represents the United States in

  19   litigation and the Department of Justice reaches those

  20   positions in consultation with the effected agencies.

  21                THE COURT:   So you didn't consult with anybody at

  22   the Department of Education?       You consulted with somebody at

  23   DOJ.

  24                You're a -- you're an assistant U.S. Attorney, is

  25   that correct?


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 28 of 38 PageID# 4399

                               SourceAmerica v. USDOE
                                                                              28
   1               MR. LUH:    Your Honor, I have --

   2               THE COURT:    I'm sorry.    Are you an assistant U.S.

   3   Attorney?

   4               MR. LUH:    No, Your Honor, I'm not.      I --

   5               THE COURT:    What is your position?

   6               MR. LUH:    I'm a senior trial counsel in the civil

   7   division at the Department of Justice, at main justice.

   8               THE COURT:    Did you consult, in preparing for this

   9   argument, with an official at the Department of Education?

  10   You've said --

  11               MR. LUH:    Yes, Your Honor.     And again, the

  12   department -- every agency has processes for consulting with

  13   the Department of Justice in litigation and we --

  14               THE COURT:    You've been here today -- enough.

  15   You've been here today, you've represented that the Department

  16   of Education now agrees with the plaintiff as to whether the

  17   RSA applies or not, is that correct?

  18               MR. LUH:    Your Honor, there are -- Your Honor, there

  19   may be differing positions within the -- the government among

  20   agencies in terms of legal issues.        The --

  21               THE COURT:    Are you -- am I now hearing this "deep

  22   state" sort of argument?

  23               MR. LUH:    The Department of Justice presents the

  24   United States unified position in litigation.

  25               THE COURT:    I don't think -- I don't know who the


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 29 of 38 PageID# 4400

                               SourceAmerica v. USDOE
                                                                              29
   1   Secretary of Education is, but I doubt seriously that she

   2   would say -- I think it's a woman.        I doubt seriously she

   3   would say the Department of Justice speaks for me.

   4                MR. LUH:   Your Honor --

   5                THE COURT:   That's what you're saying.

   6                MR. LUH:   Your Honor, the Department of Justice does

   7   speak for the Secretary in this litigation.

   8                And again, Your Honor --

   9                THE COURT:   No, they have a lawyer here, but that

  10   lawyer is representing what the Secretary or the Department of

  11   Education says.     And you've got to -- I'm going to stick to my

  12   order.    Submit something that says that the Secretary of the

  13   Department of Education agrees with the concession you have

  14   made here today, which is that the RSA does not apply.            Set it

  15   out -- I'll set it out in some detail and I want to know what

  16   the Secretary of the Department of Education says, not what

  17   the Department of Justice says, because the Department of

  18   Justice is not the party.       The party is the Secretary of

  19   Education.

  20                Now, to be sure, the Department of Justice can

  21   provide representation for the secretary, but the Department

  22   of Justice can't do what it wants to do.         Its got a client.

  23                MR. LUH:   Your Honor, the real party in interest is

  24   the United States and the United States is the client.

  25                THE COURT:   You can't come in here and tell me what


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 30 of 38 PageID# 4401

                               SourceAmerica v. USDOE
                                                                              30
   1   the Department of Education says because in somebody's view, I

   2   don't know whose view, the United States says so and so.

   3               Do what I say.     I'll take this matter under

   4   advisement, but I don't think a fair-minded person can take

   5   what you've said today in conceding about the RSA to be

   6   consistent with that letter.

   7               MR. LUH:    Your Honor, I understand the order and

   8   will comply with the order.       I would like to, however, make

   9   the point that again this letter is not in a form of a formal

  10   opinion expounding an interpretation of the --

  11               THE COURT:    So now you're saying the Secretary of

  12   Education didn't mean what she said?

  13               MR. LUH:    Your Honor, it's not --

  14               THE COURT:    It doesn't have the authority to what

  15   she said -- to say what she said.

  16               MR. LUH:    No, Your Honor, what we're saying here is

  17   that the letter was a communication to a member of Congress

  18   following up on a conversation that the Secretary had with a

  19   member of Congress.      This is not guidance posted on the agency

  20   website in terms of how the --

  21               THE COURT:    Well, all right.     I think that's a point

  22   well taken, but before you come in here and make a statement

  23   about this is what the Department of Education says and

  24   there's this letter, I'm not moved very much by, well, it's

  25   just a letter to a congressman.        I want to get it straight.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 31 of 38 PageID# 4402

                                SourceAmerica v. USDOE
                                                                               31
   1                And I'm not moved by the notion that you've

   2   discussed this with somebody in the Department of Justice.

   3   That's not good enough.      As a lawyer, which you-all are, the

   4   Department of Justice is a lawyer for a client.           The client is

   5   the secretary of the Department of Education.           You have to

   6   consult with the client if you're going to make concessions.

   7                MR. LUH:    And, Your Honor, we have, again, consulted

   8   with the Department of Education which speaks for the

   9   Secretary.    But, Your Honor, again --

  10                THE COURT:    You want to tell me who --

  11                MR. LUH:    I think we're getting a bit off track

  12   because --

  13                THE COURT:    Just a moment.    When I start, you stop.

  14                MR. LUH:    Certainly, Your Honor, I didn't realize

  15   that you started.       Sorry.

  16                THE COURT:    Do you want to tell me what the level is

  17   of the person you consulted with at the Department of

  18   Education?

  19                MR. LUH:    I'd prefer not to do that, Your Honor.

  20   Again, it's a matter within the government in terms of how we

  21   prepare litigation.

  22                THE COURT:    Well, obviously, I'm suggesting that you

  23   consulted with somebody who doesn't have the authority to tell

  24   you what they told you given this letter.

  25                MR. LUH:    Your Honor, I don't -- I would not say


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 32 of 38 PageID# 4403

                                SourceAmerica v. USDOE
                                                                              32
   1   that the -- that the persons we spoke with lacked authority to

   2   speak on --

   3                THE COURT:    Of course you wouldn't.     You believe

   4   otherwise.    And you want me to believe otherwise, but I'm

   5   faced here with a letter that says something that seems at

   6   odds with the representation that you have made on behalf of

   7   the Department of Education.       And you've told me, well, you

   8   shouldn't take the letter as such because it's not formal

   9   rulemaking, et cetera, et cetera.        But, it's a letter signed

  10   by the Secretary of the Department of Education and I find

  11   that troubling.     And it ought to be resolved in some sensible

  12   way and I'm offering you a way to do that.

  13                Now, there are other arguments that you've made

  14   about the letter.       About it really doesn't say exactly that

  15   and so forth and so on.      And, yes, those are all points that I

  16   understand you can make, but it doesn't erase the fact that I

  17   have this letter and it is contrary, reasonably contrary, to

  18   the representation you've made.

  19                MR. LUH:    I understand your concerns, Your Honor,

  20   and I also understand the order.        The only additional point I

  21   would make, again, is to reiterate that this is the position

  22   of the Department of Education in litigation which is

  23   determined by the Department of Justice, the Attorney General

  24   under 28 U.S.C. 515.      The -- it's the Department of Justice

  25   that represents agencies in litigation and determines the


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 33 of 38 PageID# 4404

                               SourceAmerica v. USDOE
                                                                              33
   1   position of the United States.

   2               THE COURT:    And the Secretary has nothing to say

   3   about it?

   4               MR. LUH:    Again, Your Honor, the -- the Department

   5   of Justice, in presenting the position of the United States,

   6   works closely with the agencies involved.

   7               THE COURT:    All right.    And if there's a

   8   disagreement between the agency head, the Secretary of the

   9   Department and the Department of Justice, does the Department

  10   of Justice prevails?

  11               MR. LUH:    I -- Your Honor, I don't know what whether

  12   --

  13               THE COURT:    I don't think you do either.        I've heard

  14   enough today.

  15               It's important to know whether you say the United

  16   States agrees that the RSA doesn't apply here and you say the

  17   Department of Education agrees with that and the Department of

  18   Justice rules on this.      Perhaps.    I frankly have not had that

  19   issue.    But to say that the Secretary of Education agrees with

  20   what you've said today when I see this letter, seems to me, to

  21   be ignoring what the letter says.

  22               All right.    I will issue the order.      Yes.

  23               MR. NOLAN:    Your Honor, can I just finish the

  24   thought I was in the middle of?

  25               THE COURT:    You've got about a minute.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 34 of 38 PageID# 4405

                               SourceAmerica v. USDOE
                                                                              34
   1                MR. NOLAN:    A minute will be fine.

   2                THE COURT:    All right, do so.

   3                MR. NOLAN:    I simply wanted to point out what the

   4   Fourth Circuit said about the very point you're talking about.

   5   And the Fourth Circuit said in the NISH v. Cohen case, when as

   6   here, an agency such as the Department of Education is charged

   7   with implementation of a statute, its policy's decisions are

   8   decided are entitled to deference.

   9                And they follow it up by saying, "This fact is

  10   significant underscoring the point that the Department of

  11   Defenses role in implementing the Randolph-Sheppard Act is

  12   primarily to follow the decisions of the Department of

  13   Education.    It is the Department of Education's administration

  14   of the Randolph-Sheppard Act that is authorized by statute and

  15   thus entitled to deference."

  16                THE COURT:    All right.   Yes.

  17                MR. HOLMAN:   Your Honor, I apologize, but having not

  18   had an opportunity to respond to that, I just want to take up

  19   -- I'll be very brief.      I do want to touch on a few points.

  20                THE COURT:    No, it's way past the time.

  21                MR. HOLMAN:   I understand, Your Honor.

  22                THE COURT:    Two minutes.

  23                MR. HOLMAN:   Yes, thank you.

  24                First of all, Mr. Nolan hasn't talked about the

  25   source of this letter.      I think it's important, Your Honor, to


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 35 of 38 PageID# 4406

                                 SourceAmerica v. USDOE
                                                                               35
   1   understand that this is a letter that was obtained -- it's not

   2   a public letter -- this is no doubt Mr. Nolan went through his

   3   congressional representative and had a --

   4               THE COURT:     It doesn't matter.     Did she say it or

   5   did she not?     She --

   6               MR. HOLMAN:     Exactly, Your Honor.      If she did say

   7   it, was she intending to do it in a regulatory capacity.

   8               THE COURT:     All right.    He's going to be able to

   9   tell me next week in some form that's reliable, did you mean

  10   it when you said it.

  11               MR. HOLMAN:     I have no objection to that, Your

  12   Honor.    I just wanted to point out that this is a letter that

  13   was obtained through a congressional office and a constituent

  14   no doubt.    There was no public process in this.         Nobody had --

  15               THE COURT:     He's already said that.

  16               MR. HOLMAN:     Okay.   Your Honor, the other point --

  17   the other point I want to make clear about NISH that was just

  18   brought up --

  19               THE COURT:     None of that changes that she said what

  20   she said in the letter.

  21               MR. HOLMAN:     I understand, Your Honor.       What we came

  22   -- to be clear, we came into this case, I didn't know what the

  23   Department of Education point of view is.          I knew what the

  24   U.S. AbilityOne Commission position was, I knew what the

  25   army's was.


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 36 of 38 PageID# 4407

                               SourceAmerica v. USDOE
                                                                               36
   1               THE COURT:    I don't care what you knew when you came

   2   into the case.

   3               MR. HOLMAN:    Well, I understand that.       Your Honor,

   4   what I'm trying to say is that there are numerous agencies

   5   involved here, which the Department of Education is one and I

   6   hope the Court does not lose the thread.

   7               I don't care whether the Department of Education

   8   comes out that time next week because we're right.           The U.S.

   9   AbilityOne Commission has also looked at this.

  10               THE COURT:    What about Fourth Circuit's statement

  11   that they are -- their policy is primary?

  12               MR. HOLMAN:    I think that -- I think Mr. Nolan

  13   misinterprets that.      Indeed, Your Honor, the Fourth Circuit

  14   defers to the United States Army's determination in NISH.            And

  15   if you wanted to see what the --

  16               THE COURT:    All right.    Look, enough.

  17               MR. HOLMAN:    Yes, Your Honor.

  18               THE COURT:    By Thursday of next week, you may each

  19   file further briefs not to exceed ten pages addressing this

  20   letter and I'll not enter an order, but I'll require -- I'll

  21   simply state that and the government will have to include in

  22   theirs something that tells me that that is the Secretary of

  23   Education's view.     That is the decision that the RSA applies

  24   or the RSA doesn't apply.

  25               All right.    Anything else?


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 37 of 38 PageID# 4408

                               SourceAmerica v. USDOE
                                                                              37
   1               MR. HOLMAN:    Nothing, Your Honor.

   2               THE COURT:    And you can say simply that the -- the

   3   Secretary of Education has been consulted specifically about

   4   this and takes a specific view.        Anything else?

   5               MR. HOLMAN:    Nothing, Your Honor.      Thank you.

   6               THE COURT:    Court stands in recess.

   7

   8                   (Proceedings adjourned at 1:44 p.m.)

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00893-TSE-IDD Document 91 Filed 03/28/19 Page 38 of 38 PageID# 4409




   1                       CERTIFICATE OF REPORTER

   2

   3                I, Tonia Harris, an Official Court Reporter for

   4    the Eastern District of Virginia, do hereby certify that I

   5    reported by machine shorthand, in my official capacity, the

   6    proceedings had and testimony adduced upon the Motions

   7    hearing in the case of the SOURCEAMERICA, et al., versus

   8    UNITED STATES DEPARTMENT OF EDUCATION, Civil Action No.

   9    1:17-CV-893, in said court on the 12th day of October,

  10    2018.

  11                I further certify that the foregoing 38 pages

  12    constitute the official transcript of said proceedings, as

  13    taken from my machine shorthand notes, my computer realtime

  14    display, together with the backup tape recording of said

  15    proceedings to the best of my ability.

  16                In witness whereof, I have hereto subscribed my

  17    name, this October 16, 2018.

  18

  19

  20

  21                                  ______________________________
                                      Tonia M. Harris, RPR
  22                                  Official Court Reporter

  23

  24

  25


                                                                            38
